Citation Nr: 1544955	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  His claims file is now in the jurisdiction of the Chicago, Illinois, VARO.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In August 2014 and May 2015, the Board remanded this matter for additional development.  [The August 2014 Board decision also granted service connection for a back disability, resolving that issue.]


FINDING OF FACT

A chronic right shoulder disability is not shown to have been manifested in service; arthritis of the shoulder was not manifested in the first postservice year; and any current right shoulder disability, is not shown to be related to the Veteran's service or to any event therein.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.158, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

At the April 2015 Board hearing, the undersigned explained the nature of the issue to the Veteran and the type of evidence he should submit to support the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran's service treatment records (STRs) and available pertinent postservice treatment records have been secured.  At the April 2014 Board hearing, the Veteran and his representative indicated that they had pertinent private treatment records from 1973 to 2005.  The matter was remanded in August 2014, and the Veteran was offered the opportunity to provide the private treatment records mentioned during the Board hearing; he did not do so.  (See, e.g., December 2014 correspondence (requesting that the Veteran provide the records or signed release forms to allow VA to obtain the records on his behalf); see also February 2015 Statement of Accredited Representative (resting claim on the (existing) record)).  The Board notes that the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation (e.g., providing private medical records or release forms permitting VA to obtain such records on the Veteran's behalf) is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has declined to provide the identified records, or to provide release forms permitting VA to obtain the records on his behalf, the Board finds that the private treatment records, which (if existing) may have had bearing on the matter at issue, are not available and that VA is under no further obligation to seek them.

Similarly, the Board's May 2015 remand acknowledged that the April 2009 VA examination appeared to be inadequate, as the examiner stated that there was no medical evidence to support the claimed injury in service, but did not account for the August 2008 VA x-ray impression: "Some widening of the right acromioclavicular joint space could be related to previous trauma [emphasis added]."  Additionally, the examiner stated that there was no x-ray evidence of injury during service, but it is not clear that the Veteran's current right shoulder disability (to include the diagnosis of bursitis) would have been apparent on x-ray examination.  Consequently, the matter was remanded for a new examination that would encompass consideration of the relevant x-ray evidence.  However, the record reflects that the Veteran declined to be scheduled for an examination when initially contacted (see July 2015 nursing note), and did not respond to a subsequent VA letter in the matter of rescheduling of the examination  (or provide good cause for his failure to cooperate with VA's attempts to schedule him for examination).  Consequently, the Board finds that VA has no further duty to provide a medical examination (as such is not possible without the Veteran's cooperation); the claim shall (emphasis added) be rated on the evidence of record.  38 C.F.R. § 3.655(b).

The Veteran has not identified any other evidence, not addressed above, that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee  v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record (emphasis added.)  38 C.F.R. § 3.655(b).

It is not in dispute that the Veteran sustained some injuries in a March 1972 helicopter crash in service (see, e.g., August 2014 Board decision granting service connection for a back disability), or that he has a current right shoulder disability (see, e.g., April 2009 VA examination (noting degenerative changes)).  What remains to be determined is whether his current right shoulder disability is related to any incident in active service, to include the March 1972 helicopter crash.

The Board notes that the Veteran reported a history of right shoulder pain at entry to service; however, no diagnosis was noted and his right shoulder was clinically evaluated as normal.  STRs associated with the March 1972 helicopter crash indicate that his spine and left shoulder were x-rayed, with no fracture seen.  The Veteran was held on the ward for 24 hours to be seen by a flight surgeon.  He was treated again 4 days later for complaints of low back pain (i.e., he did not complain of shoulder pain at that time) and grounded for two days.  His July 1972 separation examination notes low back pain, but is negative for any right shoulder disability.  

In September 1972, he received a VA examination in association with his initial claim of service connection for a low back disability.  At that time he reported constant pain in his back since the March 1972 helicopter crash, but did not report any right shoulder pain.  

August 2008 VA treatment records note the Veteran's report of a right shoulder injury in a helicopter crash 30 years prior, but that he was doing okay until six months prior, when he had acute onset of right shoulder pain while reaching for an item.  Imaging showed a widening of the right acromioclavicular joint that could be related to prior trauma.  Additional VA treatment records through 2014 note the Veteran's contention that he likely separated his shoulder during the crash, which has caused persistent discomfort since.  

On April 2009 VA examination, the Veteran described the March 1972 helicopter crash and stated that he could feel his shoulder dislocate and fall back into place.  The examiner noted the Veteran's contention that the injury required 30 days of bedrest, followed by light duty and physical therapy, and noted that the STRs showed a 24-hour hold on the ward and follow-up 4 days later.  The examiner noted the Veteran's report of right shoulder pain ever since the 1972 incident, without any further dislocations.  The examiner opined that the Veteran's right shoulder disability (diagnosed as degenerative changes (i.e., arthritis)) was more likely than not related to normal aging because x-rays taken at the time of the crash were normal.  (The Board notes that the Veteran's STRs show that x-rays were taken of the left shoulder.)  

In his October 2011 substantive appeal, the Veteran asserted that he has had chronic right shoulder pain ever since the March 1972 helicopter crash.

At the April 2014 Board hearing, the Veteran testified as to the nature of the March 1972 helicopter crash and stated that there were postservice private treatment records (discussed above) that documented postservice treatment for right shoulder complaints.  (The Board notes that the Veteran's spouse provided testimony regarding the Veteran's low back pain, but did not comment on his right shoulder pain.  See hearing transcript, pages 11-14).  

The Board finds that it is reasonably shown that the Veteran injured his right shoulder in service.  The Board acknowledges that he served as a combat medic and thereby possesses some medical knowledge beyond that of an ordinary layperson.  Consequently, the Board finds that he is competent to describe the nature of the March 1972 injury, to include that his shoulder dislocated and fell back into place (an injury within the scope of his training and experience).  However, he has not demonstrated that his training and experience as a combat medic provided him the expertise necessary to opine regarding the etiology of his current right shoulder disability, diagnosed nearly 40 years after his separation from active service, which the Board finds to be a medical question.  Consequently, the Board finds that he is not competent to opine regarding the etiology of his current right shoulder disability.  

VA attempted to obtain an adequate medical opinion as to the etiology of the Veteran's right shoulder disability.  The April 2009 VA examiner provided a negative nexus opinion, attributing the Veteran's current right shoulder disability to the normal aging process.  Because it appeared that the VA examiner did not consider all the relevant evidence of record, the Board remanded the matter in May 2015 for another VA examination.  However, as discussed above, the Veteran declined to schedule such examination.  Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances here existing, the matter is to be adjudicated based on the evidence of record.  Furthermore, as was noted above, the Veteran previously declined to provide private treatment records (that he identified) dating from within one year following his separation from service potentially pertinent to the claim at issue.  Consequently, due to the Veteran's failure to cooperate with the development of his claim, the (objective) medical evidence the Board must rely on in rating the disability consists of the Veteran's STRs, which are silent for complaints of a right shoulder disability during service, and the negative April 2009 VA nexus opinion.  (VA treatment records suggesting a nexus to service are based on the Veteran's lay statements, not objective medical review, and are considered in conjunction with his lay statements, addressed below.)

The Board acknowledges that the Veteran has also provided lay statements alleging a continuity of right symptomatology since service.  However, he has declined to provide allegedly existing records documenting continuity of symptoms postservice, and the Board infers from his failure to cooperate that any such records do not support his claim (are do not exist).  The Board finds his reports of continuity of right shoulder symptoms self-serving, and not credible.  

The Board finds significant that there is no corroboration of the Veteran's allegations by contemporaneous medical records (which he has alleged exist).  While the Board generally cannot determine that lay evidence lacks credibility solely because it is uncorroborated by contemporaneous medical records, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), a lack of documentation can be considered probative when context indicates that such evidence, if it existed, would have been recorded, see FED. R. EVID. 803 (7); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2001) (Lance, J., concurring).  The Veteran sought, and received, medical treatment following the March 1972 helicopter crash.  At that time, he reported low back pain, but did not report right shoulder pain.  His STRs indicate that his left shoulder was x-rayed (along with his back), suggesting that he may have reported pain in that shoulder.  The Board finds that, if the Veteran was experiencing right shoulder symptoms following the helicopter crash, logically he would have reported such symptoms when seeking treatment for the other injuries sustained in that event.  Furthermore, the Board finds that the Veteran's lay statements asserting a continuity of symptomatology since service are contradicted by his statement, when seeking medical treatment in August 2008, that his right shoulder pain began six months prior.  Consequently, the Board finds that the Veteran's assertion that he has experienced right shoulder pain since the March 1972 helicopter crash is not credible (and  does not support a claim of service connection based on a theory of continuity of symptomatology.)

There is no competent (medical) or credible (lay) evidence in the record that relates the Veteran's current right shoulder disability to his active service or to any disease or injury therein.  The preponderance of the evidence is against this claim; therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal must be denied.


ORDER

Service connection for a right shoulder disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


